Storrs, J.
It is not questioned that if Almy had pointed out to Wilbur the bound in question, as being in the dividing line between the farms of Almy and the plaintiff, such act would have been admissible in evidence on the part of the plaintiff to show the extent of Almy’s land ; and we are of opinion that as Almy, when he was about to lease his farm to Wilbur, directed Cook to show it to the latter for his information, which implied that Cook was to inform him of its extent, Almy constituted Cook his agent for that purpose, and that the act of Cook, in pointing out to Wilbur the bound, is to be deemed the act of Almy himself, and that, therefore, it was equally admissible in evidence as if it had been done by the latter, personally. The evidence of Wilbur was, therefore, properly admitted.
The proof to show that Abraham Mathewson and Ben-net, two of the defendants, were guilty of the acts complained of, was so direct and explicit, that there is no color for the *366claim that, as to them, the verdict was against the weight of the evidence. Bennett indeed contradicted the witness introduced by the plaintiff, on that point; but it was for the jury to weigh their testimony, and there is no ground on which we can say that they came to a wrong conclusion. The testimony to implicate Simon C. Mathewson, the other defendant, in those acts, is much less convincing. It conduced, however, to show that the acts of Abraham Mathewson were done by his direction or authority; and although if it had been for us to pass upon its weight, we should probably have come to a different conclusion from that of the jury, we do not think that in the exercise of that discretion, by which we are governed on such a question, the circumstances are such that we ought to interfere, and grant a new trial on the ground that the verdict is palpably against the. weight of the evidence.
We do not advise a new trial.
In this opinion the other judges concurred, except Waite, J., who tried the cause in the court below, and Church, C. J., who was absent.
New trial not granted.